MCGREGOR W. SCOTT
United States Attorney
LAURA D. WITHERS
Assistant United States Attomey
2500 Tulare Street, Suite 4401
Fresno, CA 93721

Telephone: (559) 497- 4000
Facsimile: (559) 497- 4099

 

 

 

 

Attorneys for Plaintiff - DEPuTv crsnx
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
In the Matter of the Search of: CASE NO. 1:18-SW-00329-EPG
Pink and White iPhone, Model #A1784 and [PROPOSED] ORDER GRANTING SECOND
telephone number (559) 723-1605 APPLICATION TO EXTEND RETENTION OF
SEIZED ELECTRONIC DEVICES PURSUANT TO
SEARCH WARRANTS '
The United States of America, having applied to this Court for an order permitting it to retain
one cellular telephone seized pursuant to search Warrants issued on August 13, 2018, for sixty (60)

additional days from the deadlines set forth in the Court’s first granted extension on October 5,`2018,
and good cause appearing thereof,
IT IS ORDERED that the government may retain the cellular telephone seized pursuant to search

warrants authorized by this Court on August 13, 2018 in~ the above-entitled proceedings, until on or

~ before February 10, 2019, absent further order of the Court.

All other deadlines set forth m the search Warrants issued m the above-entitled proceedings shall

remain in full force and effect pending further order of the Court.

DATED: mfg 113 C`-/€'A'V`/
' Honorable Erica P.\G/osj ean

`U.S. MAGISTRATE JUDGE

ORDER REI AP.PLICATION TO EXTEND SEIZURE

 

